Citation Nr: 1141280	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-19 834	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Whether new and material evidence was received to reopen a claim for entitlement to service connection for a right arm disorder as a residual of vaccination.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty including from September 1978 to January 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran withdrew his request for a Board hearing by correspondence dated in November 2009 and February 2010.


FINDINGS OF FACT

1.  An unappealed February 2005 rating decision denied reopening a service connection claim for a right arm disorder as a residual of vaccination.  

2.  Evidence added to the record since the February 2005 rating decision does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence was not received and the claim for entitlement to service connection for a right arm disorder as a residual of vaccination may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in correspondence dated in September 2007 and January 2009.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim to reopen and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  The Veteran was adequately notified of these matters by the September 2007 and January 2009 VA correspondence.

In this case, the available record includes service treatment records, VA treatment and examination reports, and the Veteran's statements in support of the claim.  The Board finds the notice requirements pertinent to this matter have been met and all relevant identified and authorized records have been requested or obtained.  In correspondence dated in May 2008 the Veteran reported that he would send updated information after undergoing an anticipated magnetic resonance imaging (MRI) scan, but no subsequent information indicating an MRI was conducted was provided.  Although the Veteran requested a 60-day extension in order to submit medical evidence in support of his claim and correspondence from his service representative dated in November 2009 noted he had an up-coming examination that might be helpful to his appeal, no additional medical evidence was either submitted or identified by the Veteran.  In correspondence dated in February 2010 the Veteran's service representative reported that the Veteran did not want a Board hearing and in a September 2011 brief asserted, in essence, that the claim should be reopened based upon the evidence of record.  In the absence of any sufficiently identified existing evidence pertinent to the issue on appeal, the Board finds that further attempts to obtain additional evidence would be futile.  

The Court has also held that when making a determination whether additional evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The Board finds that based upon the evidence received in this case that there is no reasonable possibility that additional VA development could assist the Veteran in substantiating his claim.  Although a July 2004 VA treatment report noted an apparent keloid formation in the skin over the Veteran's right outer upper arm with some loss of muscle tissue, there is no indication it was related to any incident, injury, or disease as result of active service.  It is significant to note that a keloid formation was not manifest upon VA examination of the right shoulder in April 1997 and that the Veteran has not asserted that a keloid formation was incurred as a result of service.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

New and Material Evidence Claim

VA law provides that service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In this case, a February 2005 rating decision denied reopening a claim for entitlement to service connection for a right arm disorder as a residual of vaccination.  An August 1997 rating decision had previously noted, in essence, that there was no evidence of a right arm disorder during active service and no competent nexus evidence relating a present disability to service.  In fact, service treatments record include a March 1977 Army Reserve examination dated prior to the Veteran's active military service that showed a vaccination scar of the upper right arm.  The Veteran did not appeal either the August 1997 or the February 2005 rating decisions, and the decisions became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

The pertinent evidence added to the record since the February 2005 rating decision includes VA treatment records and the Veteran's statements in support of the claim.  VA treatment records dated in July 2004 noted an apparent keloid formation in the skin over the Veteran's right outer upper arm with some loss of muscle tissue; however, there was no indication of any relationship to service.  No opinions as to etiology were provided.  A September 2004 ultrasound report noted the soft tissues including the subcutaneous soft tissues and muscle of the right upper arm were normal.  In statements in support of the claim the Veteran reiterated his prior claim that he had a right arm disorder as a residual of vaccinations during active service.

Based upon a comprehensive review of the record, the Board finds the evidence received since the February 2005 rating decision does not raise a reasonable possibility of substantiating the claim.  The evidence obtained is essentially cumulative of the evidence previously considered.  The Board finds that no new evidence was received indicating a nexus to an established event, injury, or disease during active service which if considered could reasonably result in substantiation of the claim.  Therefore, the claim for entitlement to service connection may not be reopened.  


ORDER

New and material evidence was not received to reopen a claim for entitlement to service connection for a right arm disorder as a residual of vaccination; the appeal is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


